DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (US 2011/0254887).
Regarding to claims 1, 11:
Ide et al. discloses a drive circuit of a liquid ejecting device, comprising:
                             a load detection circuit configured to generate load number information corresponding to a number of actuators to be concurrently driven for liquid ejection (FIG. 7: Means for obtaining number n of actuators driven in step S1); 
                             a signal processing circuit configured to:
                                          compare a common drive waveform to a target common drive waveform (FIG. 6: Element 25 compares the feedback COM (Ref) to the target COM (WCOM)), and
                                          generate a common drive signal to drive the actuators based on the load number information and the comparison of the common drive waveform and the target common drive waveform (FIG. 6: The common drive signal (COM) is generated in accordance the output of the comparator 25 that compares the target common drive signal WCOM and the COM (Ref) modified through the feedback line (201 or 202), wherein the feedback line is selected based on the number of driven actuators); and
                        a switching circuit (FIG. 5, element 23) configured to selectively apply portions the generated common drive signal to an actuator according to output data (FIG. 5, element SI and FIG. 4) for liquid ejection.
Regarding to claim 11: A liquid ejection device comprising: 
a nozzle plate including a plurality of nozzles (FIG. 2, element 2);
a plurality of actuators corresponding to the plurality of nozzles (FIG. 5, element 19); and 
a drive circuit configured to drive the plurality of actuators (FIG. 5, elements 20-23). 
Allowable Subject Matter
2.	Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 2, 12: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the signal processing circuit includes a triangular wave generation circuit configured to change an amplitude of a triangular wave based on the load number information, and generates the common drive signal based on the triangular wave and the comparison result is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 3 and 13 are allowed because they depend directly/indirectly on claim 2 or 12.
			CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853